PER CURIAM.
The appellants appeal the district court’s dismissal of their suit to force Farm Credit Bank of Omaha to comply with title I, section 101 of the Agricultural Credit Act of 1987, 12 U.S.C. § 2162 (1988). The appellants’ arguments, however, are foreclosed by this court’s holdings in Zajac v. Federal Land Bank, 909 F.2d 1181, 1183 (8th Cir.1990) (en banc), Euerle Farms v. Farm Credit Servs., 928 F.2d 274, 276 (8th Cir.), cert. denied, — U.S. -, 112 S.Ct. 179, 116 L.Ed.2d 141 (1991), and Cupples Bros. v. Federal Land Bank, 951 F.2d 883, 886 (8th Cir.1991). See also Mendel v. Production Credit Ass’n, 862 F.2d 180, 181-82 (8th Cir.1988) (holding a private right of action does not lie for failures to perform duties owed under the Farm Credit Act and its 1985 amendments).
Although the appellants requested attorneys’ fees in the district court, the appellants failed to obtain a ruling on their request. “As a federal appellate court, we generally do not consider issues not decided by the district court.” Sanders v. Clemco Indus., 823 F.2d 214, 217 (8th Cir.1987). Having reviewed the record, we *1098decline to consider the attorneys’ fees claim for the first time on appeal. See id.
Accordingly, we affirm.